Citation Nr: 0926356	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-25 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for gastrointestinal 
stromal (GIST) tumor, to include as secondary to Agent Orange 
exposure.

2.	Entitlement to service connection for splenectomy 
residuals, to include as secondary to GIST tumor.

3.	Entitlement to service connection for resection of tail of 
pancreas residuals, to include as secondary to GIST tumor. 

4.	Entitlement to service connection for a sinus disorder.

5.	Entitlement to service connection for sleep apnea.

6.	Entitlement to service connection for skin cancer, to 
include as secondary to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claims.  

A claim for service connected for diabetes mellitus, to 
include as secondary to Agent Orange exposure, is referred to 
the RO for appropriate action.

In June 2008, the Veteran appeared at the RO and testified 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.   


FINDINGS OF FACT

1.	The Veteran served in the Republic of Vietnam during the 
Vietnam era.  Hence, exposure to Agent Orange is presumed.

2.	The Veteran was diagnosed with a malignant GIST tumor in 
August 2005.

3.	The competent medical evidence establishes that the 
Veteran's GIST tumor is properly classified as a soft tissue 
sarcoma under 38 C.F.R. § 3.309.  

4.	The competent medical evidence shows that the Veteran's 
service-connected GIST tumor precipitated the removal of his 
spleen and pancreas tail.

5.	The evidence demonstrates that the Veteran's sinus 
disorder, sleep apnea, and skin cancer developed many years 
after service; there is no competent medical evidence that 
relates these disorders to his period of active service.  


CONCLUSIONS OF LAW

1.	Service connection for a gastrointestinal stromal tumor is 
warranted.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.	Service connection for splenectomy residuals is 
established as secondary to the service-connected GIST tumor.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2008). 

3.	Service connection for resection of tail of pancreas 
residuals is established as secondary to the service-
connected GIST tumor.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.310 (2008). 

4.	A sinus disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

5.	Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).

6.	Skin cancer was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
 Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also require VA to review 
the information and evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

Concerning the claims for service connection for a spindle 
cell tumor of the stomach, splenectomy, and resection of tail 
of pancreas, these claims have been granted in full and there 
is no further duty to notify or assist.  With respect to the 
remaining claims, letters provided to the Veteran in January 
2006 and March 2006 complied with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess.  The 
letters were issued prior to the August 2006 rating decision 
that denied the Veteran's claims.  Thus, the Board finds that 
VA has satisfied its "duty to notify" the appellant.

With respect to VA's duty to assist, the RO has obtained all 
relevant, identified, and available service treatment records 
and private medical records.  VA is not required to provide a 
medical examination in this case.  The Veteran has stated 
that these disabilities had their onset after his separation 
from service.  As discussed in more detail below, he did not 
submit competent medical evidence indicating a link between 
his active service and his sinus disorder, skin cancer, or 
sleep apnea.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

Thus, since no further notice or assistance to the appellant 
is required to fulfill VA's duties, the Board finds that all 
necessary development has been accomplished and appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   


Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like cancer, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence). 


        A.  GIST tumor

The Veteran contends that service connection is warranted 
because he has a malignant stomach tumor, or GIST tumor, that 
was caused by Agent Orange exposure in service.  

Under applicable law, if a Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of § 3.307(a)(6) are met even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied: chloracne or other acneform disease 
consistent with chloracne; type II diabetes; chronic 
lymphocytic leukemia; Hodgkin's disease; multiple myeloma; 
Non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

The term "soft-tissue sarcoma" includes the following:  adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

Here, service records reflect that the Veteran served in the 
Republic of Vietnam during the Vietnam Era.  Thus, he is 
presumed to have been exposed to herbicides.  38 C.F.R. § 
3.307(a)(6)(iii).  Private medical records reveal that the 
Veteran was diagnosed with a malignant GIST in tumor in 
August 2005.  Further, the competent medical evidence 
indicates that the Veteran's GIST tumor is properly 
classified as a soft tissue sarcoma under 38 C.F.R. § 3.309.  

Specifically, in April 2009, a VHA pathologist reviewed the 
medical evidence of record and concluded that malignant 
gastrointestinal stromal tumor is indeed properly classified 
as a soft tissue sarcoma.  The doctor stated that although 
the Veteran's tumor is "not the equivalent of a 
leiomyosarcoma, and epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), or a malignant schwannoma in current 
classification schemes, it would likely have been diagnosed 
in one of these categories at the time Public Law 102-4 was 
published."  He went on to say that the omission of the 
Veteran's type of cancer from the "list of sarcomas provided 
in 38 C.F.R. § 3.309 reflects that fact that the statute 
antedates the recognition of GIST as a distinct tumor 
category." 

Accordingly, since the evidence shows that the Veteran was 
exposed to an herbicide agent during active duty and 
subsequently developed a soft tissue sarcoma (a disease that 
is recognized under 38 C.F.R. § 3.309 as a condition 
associated with such exposure), the Board finds that 
presumptive service connection is warranted. 

        
        B.  Splenectomy and resection of tail of pancreas 
residuals

The Veteran avers that secondary service connection is 
warranted for splenectomy and resection of tail of pancreas 
residuals because treatment of his service-connected GIST 
tumor required removal of his spleen and part of his 
pancreas. 

Service connection may be established on a secondary basis 
for a disability that is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).
 
Private treatment records show that in August 2005, it was 
discovered that the Veteran's service-connected GIST tumor 
had spread to his gastric wall, peritoneal nodules, surface 
of the spleen, and pancreatic tail.  He subsequently 
underwent gastric resection, distal pancreatectomy, and a 
splenectomy to remove the cancer.  Follow-up treatment notes 
indicate that the Veteran has on-going residuals from those 
procedures.  

Therefore, since the competent medical evidence shows that 
the Veteran's service-connected GIST tumor precipitated the 
removal of his spleen and pancreas tail, the Board finds that 
secondary service connection for the residuals of those 
procedures is warranted. 

        C.  Sinus disorder, skin cancer, and sleep apnea

During his June 2008 hearing, the Veteran testified that he 
did not have sinus problems, skin cancer, or sleep apnea in 
service or within one year after his discharge.  He stated 
that he was first diagnosed with and treated for chronic 
sinus infection in 1978, obstructive sleep apnea in the 
1990s, and skin cancer in 2003.  His wife provided a written 
statement indicating that she noticed the Veteran snoring in 
1973.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Here, the medical evidence of record shows that the Veteran 
was diagnosed with chronic sinus disease, nasal polyposis, 
and obstructive sleep apnea many years after his separation 
from service.  Private dermatology treatment records also 
confirm that the Veteran had a .6 cm tan brown keratotic flat 
papule removed from his scalp in April 2004, which was later 
determined to be basal cell carcinoma.    

The Veteran does not contend and his service treatment 
records do not show that he complained of or was treated for 
these conditions during service or within one year following 
discharge.  He does not aver and the evidence does not 
demonstrate that he experienced symptoms related to a sinus 
disorder, skin cancer, or sleep apnea continuously from the 
time he was discharged until the time the conditions were 
diagnosed.   Moreover, the file does not contain a competent 
medical opinion that relates any of these conditions to the 
Veteran's period of active duty.  And basal cell carcinoma is 
not a disease that is recognized under 38 C.F.R. § 3.309 as a 
condition associated with Agent Orange exposure.  

The Board recognizes the Veteran's contentions that he should 
be service connected for his claimed disabilities.  As a 
layperson, however, he is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of medical 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims and service connection for a 
sinus disorder, skin cancer, and sleep apnea must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for gastrointestinal stromal tumor, as 
secondary to Agent Orange exposure, is granted.

Service connection for splenectomy residuals, as secondary to 
GIST tumor, is granted.

Service connection for resection of tail of pancreas 
residuals, as secondary to GIST tumor, is granted. 

Service connection for a sinus disorder is denied.

Service connection for sleep apnea is denied.

Service connection for skin cancer, to include as secondary 
to Agent Orange exposure, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


